SECURITIES EXCHANGE AGREEMENT THIS SECURITIES EXCHANGE AGREEMENT (“Agreement”) is entered into on July 8, 2009 Between: Lake Victoria Mining Company, Inc. a publicly traded corporation existing pursuant to the laws of the State of Nevada with an address at 1781 Larkspur Drive, Golden, Colorado, USA 80401 (herein “LVCA”) Of The First Part And: Kilimanjaro Mining Company Inc., a corporation existing pursuant to the laws of the State of Nevada with an address at #711 S. Carson Street, Carson City, Nevada 89701 (herein “Kilimanjaro”) Of The Second Part And: All of the shareholders of Kilimanjaro, which shareholders are listed on the list of Selling Shareholders (“List of Selling Shareholders”) attached as Exhibit A hereto and who have executed this Agreement (each a “Selling Shareholder” and collectively the “Selling Shareholders”) (Of the Third Part) (LVCA, Kilimanjaro and the Selling Shareholders hereinafter collectively referred to as the “Parties”). WHEREAS LVCA and Kilimanjaro agreed, inter alia, for LVCA to acquire all of the issued and outstanding Shares of Kilimanjaro, subject to certain terms and conditions and subject to final agreements being executed by the Parties; AND WHEREAS the Selling Shareholders are the sole shareholders of Kilimanjaro; AND WHEREAS the Selling Shareholders wish to sell, and LVCA wishes to acquire, all of the Kilimanjaro Shares on the Closing Date (as hereinafter defined); AND WHEREAS concurrently with the sale and purchase of the Kilimanjaro Shares, Kilimanjaro has agreed to surrender for cancellation its shares of LVCA registered to and beneficially owned by Kilimanjaro; AND WHEREAS the Parties have entered into this Agreement to provide for the matters referred to in the foregoing recitals and for other matters relating thereto; NOW THEREFORE in consideration of the premises and the respective covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, the Parties hereby covenant and agree as follows: ARTICLE
